Electronically Filed
                                                           Supreme Court
                                                           SCPR-13-0001640
                                                           15-JUL-2013
                                                           02:33 PM
                            SCPR-13-0001640

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        IN RE STEPHEN M. GOLDMAN


                          ORIGINAL PROCEEDING

       ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Stephen M. Goldman’s
petition to resign and surrender his license to practice law in the
State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of the
Supreme Court of the State of Hawai#i (RSCH), and of the affidavits
and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and record
requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Stephen M. Goldman, attorney number 5747, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED: Honolulu, Hawai#i, July 15, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack